Citation Nr: 1813618	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-31 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for obstructive sleep apnea (sleep apnea).

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to June 1990 and November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Video Conference Hearing conducted in April 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The reopened claim of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an un-appealed October 2008 rating decision, the RO reopened the claim for entitlement to service connection for sleep apnea, but continued the denial of the claim.

2.  The Veteran did not initiate an appeal of the October 2008 rating decision or submit new and material evidence within one year; therefore the decision became final.

3.  Evidence received since the final October 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.  


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied the claim for service connection for sleep apnea became final.  38 U.S.C. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for sleep apnea.  38 U.S.C. § 5108 (West 2015); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 2008 rating decision, the RO reopened the Veteran's claim for service connection for sleep apnea but continued the previous March 1997 denial.  Although the RO acknowledged the Veteran's recent diagnosis of sleep apnea the denial was continued on the basis that there was no evidence linking the Veteran's sleep apnea to his active duty service.  The Veteran was properly notified of the rating decision, but did not file a notice of disagreement or submit new and material evidence within one year of notice of the rating decision. For this reason, the October 2008 rating decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the October 2008 rating decision consisted of service treatment records (STRs), private post-service treatment records, including from Dr. C and Dr. S from June and May 2007, and a sleep study conducted by the Arizona Family Care Associates.

Evidence received after the October 2008 rating decision includes, in pertinent part, additional private treatment records including a May 2017 opinion by Dr. L.S. on the etiology of the Veteran's sleep apnea, to include assessing the causal and aggravating nexus to the Veteran's service-connected PTSD, and lay statements regarding the Veteran's in-service snoring.

The Board finds that the aforementioned evidence is new, as it was not of record at the time of the October 2008 rating decision.  Further, this evidence is material as it relates to an unestablished fact; that is, whether the Veteran's sleep apnea is etiologically related to active duty service, or caused or aggravated by the Veteran's service-connected PTSD.  Accordingly, new and material evidence has been received to reopen service connection for sleep apnea.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim to reopen the previously denied claim for service connection for sleep apnea is reopened and to that extent only, the appeal is allowed.


REMAND

During the April 2017 hearing before the undersigned VLJ, the Veteran's representative requested that the record be held open for 60 days to provide a private medical opinion.  The Veteran's main contention was that his sleep apnea was secondary to his service-connected PTSD.  The Veteran's representative cited to an article discussing a causal link between PTSD and sleep apnea, although the claims file does not reflect the inclusion of this article.  The Veteran also testified about his difficulties sleeping while deployed to Saudi Arabia and submitted a statement written by a former service member who was deployed with the Veteran and indicated that the Veteran's " snoring was so loud that it disturbed the other soldiers in the tent" and that "he was obviously exhausted due to his poor quality of sleep." 

Following the Veteran's hearing a letter by Dr. L.S. was submitted by the Veteran.  The letter included the opinion that the sleep disturbances the Veteran was experiencing in the several years prior to his diagnosis were " probably related to his sleep apnea."  Furthermore, Dr. L.S. indicated that "it is likely as not that the sleep apnea is due to service because of recent literature that has linked an increased risk of OSA in patients with PTSD."  However, the examiner did not cite the literature referenced and did not offer a clear opinion and rationale as to whether the Veteran's sleep apnea was etiologically related to service or caused or aggravated by his service-connected PTSD.

Review of the record reveals that the Veteran has not been afforded a VA examination for his sleep apnea.  Given the evidence of record the Board finds that a VA examination is necessary to fully adjudicate the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a VA examination with medical opinion to address entitlement to service connection on a direct and secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to locate the article referenced in the April 2017 Video Conference Hearing.  If such evidence is not located, contact the Veteran and request submission of the identified article in the April 2017 Video Conference Hearing.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's diagnosed sleep apnea.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should opine as to the following:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea, is related to or had its onset during service?

The examiner must specifically comment on the Veteran's reported in-service sleep problems and snoring.

b)  If not related to service, is it at least as likely as not that the currently diagnosed sleep apnea, is due to or aggravated by the Veteran's service-connected PTSD the Veteran is or has been prescribed for his service-connected disabilities?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner must specifically comment on the May 2017 opinion of Dr. L.S. and any articles obtained from the Veteran. 

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2015).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


